DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.

Claim Rejections 35 USC 101
	Claim 9 is rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claim 9 is directed toward a system.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claim 9 is directed toward the abstract idea of determining a condition of a road surface and transmitting the data from a microphone and camera to a server device for analysis., which comprises a mental process.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claim recites generating sound data, and acquiring a road surface image, there are no positively claimed limitations regarding the how this data is used to control a vehicle.  The additional limitations do not integrate into a practical application since it is mere data gathering.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claim 9 is implemented on a computer and there are no further limitations or structural elements, that go beyond the computer, it can clearly be seen that the abstract idea of transmitting and receiving road surface condition data is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  Examiner takes official notice that the use of one or more computers to implement a mental process, such as the gathering data and sending and receiving form a server in Applicant’s claim, is a well-understood, routine and conventional activity.
Thus, since claim 9 is: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-5, 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Talwar (US 2016/0221581) in view of Wang (US 2019/0155285) and Suzuki (US 2013/0170701)
As to claim 1 Talwar discloses a vehicle control device, comprising: 
memory; and
one or more processors that execute computer-executable instructions stored in the memory, wherein the one or more processors execute the computer-executable instructions to cause the vehicle control device to:
acquire road surface condition information indicative of a road surface condition determined on a basis of a sound acquired by a microphone (Paragraph 17 “More particularly, in an embodiment, the sensor(s) 14 may comprise one or more microphones 30 each of which is configured to sense or detect a vibration in the form of a sound (sound being a vibration propagating as an audible mechanical wave through air) generated as the vehicle moves. The sound detected or sensed by the microphone(s) 30 may be a sound generated by the interaction of the tires of the vehicle 10 and the road surface as the travel(s) over the road surface, or may be the sound generated as a component of the vehicle, for example and without limitation, a chassis component of the vehicle (e.g., a component of the vehicle frame) vibrates as a result of the vehicle traveling over the road surface being traversed.”) and a road surface image acquired by capturing an image of a road surface (Paragraph 20 “Camera(s) 36 may be configured to capture images of the road surface being traversed and to generate electrical signals representative of the captured images. As will be described below, these signals may then be processed using image processing techniques to determine a classification of the road surface.”); 
store, in the memory, control content in accordance with the road surface condition (Paragraph 50 “In addition to or instead of the actions described above, in an embodiment, step 118 (i.e., step 118f) may comprise logging information that may be used for diagnostic purposes. More particularly, information such as road surface classification and the amount of time that the vehicle traversed road surfaces having that or those classifications may be determined and stored or logged in, for example, a memory device of vehicle control system 12 or vehicle 10 (e.g., the memory device 38 of control module 24, a memory device of a diagnostics module, etc.).”); and 
control a drive unit provided on the vehicle, on a basis of the control content in accordance with the road surface condition indicated by the road surface condition information (Paragraph 47 “The look-up table or data structure may be used to correlate the classification determined in step 108 with a corresponding traction control profile, and based on that profile, the TSC may adjust or command the adjustment of one or more operating parameters of the vehicle 10, for example, one or a combination of an adjustment to the brake force being applied to one or more wheels of the vehicle, a reduction of fuel to one or more cylinders of the vehicle, a reduction in engine power, etc.”). 
Talwar does not explicitly disclose that the sound acquired by a microphone provide for a portable communication terminal device that is mounted to a vehicle.
Wang teaches of integrating sensors on a portable autonomous device (Paragraph 36 “The embodiment of the design of the processors (211 . . . in FIG. 2) in the portable controller (200 in FIG. 2) disclosed herein are integrated, taking the advantage of that the portable controller is stand alone from the automobiles, and that all the processors are commonly located in the portable controller. The sensors are to be integrated with the processors, and can be built on one or more common substrates and/or integrated circuit boards based on their functions, manufacturability, and cost etc. Such integration of sensors (201 . . . in FIG. 2) and processors (211 . . . in FIG. 2) largely simplified the design which would otherwise be complicated when the sensors and the processors are scattered in various parts of the automobiles.”, Paragraph 54 Sound sensors (microphones) could detect sirens from fire engines and/or police cars, and/or voice instruction from police, via voice recognition that is programmed in the processors associated or integrated with the sound sensors. Such information could be used to query the cameras, which could recognize the fire engines and/or police cars, via pattern recognition that is programmed in the processors for cameras.”)
It would have been obvious to one of ordinary skill to modify Talwar to include the teachings of using a portable communication device for the purpose of having all the sensors integrated onto one device and not scattered throughout various parts of the vehicle.
Talwar does not disclose a server device a comparison by the server device of the sound and the road surface image of road surface models retrieved by the ser server device from a database server
Suzuki teaches a acquire via a communications network form a server device road surface condition information(Paragraph 41 “he road surface survey device 10 is a server device which provides road surface survey service. This road surface survey device 10 may be implemented as a web server or may be implemented as a cloud.”, Figure )
a comparison by the server device of the sound and the road surface image of road surface models retrieved by the ser server device from a database server (Paragraph 89 “The specifying unit 15e is a processing unit which specifies a position at which deterioration is not detected from part of detection results of the camera 31, the G sensor 32 and the microphone 34. According to the first aspect, the specifying unit 15e specifies a position at which abnormality is detected in one or two of the camera 31, the G sensor 32 and the microphone 34. For example, the specifying unit 15e compares the items of "vertical G", "sound" and "image" of each record stored in the abnormality position data 13c and each pattern of the decision pattern data 13d, and decides whether or not deterioration occurs. Further, the specifying unit 15e specifies a position at which it is decided that whether or not deterioration occurs is not determined as a result of decision.”)
It would have been obvious to one of ordinary sill to have a server device for determining a road surface condition for the purpose of having a central device accumulating data of road surface conditions.
As to claim 2 Talwar discloses a vehicle control device wherein the road surface condition is determined using an acoustic likelihood an image likelihood(Paragraph 37 “In any event, the resulting feature vector may be compared with one or more known, empirically-derived models or patterns, each of which corresponds to a respective road surface classification (e.g., road surface type and/or road surface condition), and then matched to the pattern or model having the highest probability of matching the feature vector.”, Paragraph 41 “Following substep 114, step 100 may comprise a step substep 116 of classifying the road surface being traversed in accordance with or based on the road surface classification(s) corresponding to the known image to which the captured image was matched in substep 114. For instance, if, in one example, the captured image was matched to a known image corresponding to a road surface classification of "asphalt," the road surface would be classified in substep 116 as being an "asphalt road surface." Similarly, if, in another example, the captured image was matched to a known image corresponding to a road surface classification of "snow covered road surface," the road surface would be classified in substep 116 as being a "snow covered road surface."”). 
As to claim 4 Talwar discloses a vehicle control device wherein the road surface condition is determined based on a likelihood acquired by integration of the acoustic likelihood and the image likelihood using a logistic function (Figure 3 “106,108,110”). 
As to claim 5 Talwar discloses a vehicle control device wherein the one or more processors cause the vehicle control device to change an output characteristic of the drive unit in accordance with the road surface condition (Paragraph 47 “Yet another action that may be taken or commanded in step 118 (i.e., step 118c) relates to traction control of the vehicle. More particularly, upon determining a classification of the road surface in step 108, the classification may be used by a traction control system (TCS) of the vehicle, which may be a standalone system or may be integrated into another component of control system 12 or vehicle 10 (e.g., control module 24, a VSM 22 (e.g., a brake module or ABS), etc.), to determine whether traction control is needed to help prevent loss of traction of the driven wheels of the vehicle, and if so, to apply appropriate traction control.”).
As to claim 7 Talwar discloses a vehicle control device wherein the one or more processors cause the vehicle control device to change a threshold value that activates a traction control system in accordance with the road surface condition (Paragraph 47 “Yet another action that may be taken or commanded in step 118 (i.e., step 118c) relates to traction control of the vehicle. More particularly, upon determining a classification of the road surface in step 108, the classification may be used by a traction control system (TCS) of the vehicle, which may be a standalone system or may be integrated into another component of control system 12 or vehicle 10 (e.g., control module 24, a VSM 22 (e.g., a brake module or ABS), etc.), to determine whether traction control is needed to help prevent loss of traction of the driven wheels of the vehicle, and if so, to apply appropriate traction control.”). 
As to claim 9 Talwar discloses a terminal device, comprising: 
memory; and
one or more processors that execute computer-executable instructions stored in the memory, wherein the portable communication terminal device is mounted to a vehicle, the one or more processors execute the computer-executable instructions to cause the portable communication terminal device to:
generate sound data on a basis of a sound acquired by a microphone (Paragraph 17 “More particularly, in an embodiment, the sensor(s) 14 may comprise one or more microphones 30 each of which is configured to sense or detect a vibration in the form of a sound (sound being a vibration propagating as an audible mechanical wave through air) generated as the vehicle moves. The sound detected or sensed by the microphone(s) 30 may be a sound generated by the interaction of the tires of the vehicle 10 and the road surface as the travel(s) over the road surface, or may be the sound generated as a component of the vehicle, for example and without limitation, a chassis component of the vehicle (e.g., a component of the vehicle frame) vibrates as a result of the vehicle traveling over the road surface being traversed.”); 
acquire a road surface image by capturing an image of a road surface (Paragraph 20 “Camera(s) 36 may be configured to capture images of the road surface being traversed and to generate electrical signals representative of the captured images. As will be described below, these signals may then be processed using image processing techniques to determine a classification of the road surface.”); and 
transmit the received road surface condition information to a vehicle(Paragraph 51 “The recipients of the signal(s) may include, for example, certain vehicles equipped with telematics units that are coupled to the communication network to which the telematics unit 20 of vehicle 10 is coupled, a call center or dispatch center to which the telematics unit 20 is configured to communicate with, or other vehicles or entities with which telematics unit 20 is able to communicate.”). 
Talwar does not explicitly disclose that the sound acquired by a microphone provide for a portable communication terminal device that is mounted to a vehicle.
Wang teaches of integrating sensors on a portable communication device (Paragraph 36 “The embodiment of the design of the processors (211 . . . in FIG. 2) in the portable controller (200 in FIG. 2) disclosed herein are integrated, taking the advantage of that the portable controller is stand alone from the automobiles, and that all the processors are commonly located in the portable controller. The sensors are to be integrated with the processors, and can be built on one or more common substrates and/or integrated circuit boards based on their functions, manufacturability, and cost etc. Such integration of sensors (201 . . . in FIG. 2) and processors (211 . . . in FIG. 2) largely simplified the design which would otherwise be complicated when the sensors and the processors are scattered in various parts of the automobiles.”, Paragraph 54 Sound sensors (microphones) could detect sirens from fire engines and/or police cars, and/or voice instruction from police, via voice recognition that is programmed in the processors associated or integrated with the sound sensors. Such information could be used to query the cameras, which could recognize the fire engines and/or police cars, via pattern recognition that is programmed in the processors for cameras.”)
It would have been obvious to one of ordinary skill to modify Talwar to include the teachings of using a portable communication device for the purpose of having all the sensors integrated onto one device and not scattered throughout various parts of the vehicle.

Talwar does not disclose a server device a comparison by the server device of the sound and the road surface image of road surface models retrieved by the ser server device from a database server
Suzuki teaches a acquire via a communications network form a server device road surface condition information(Paragraph 41 “he road surface survey device 10 is a server device which provides road surface survey service. This road surface survey device 10 may be implemented as a web server or may be implemented as a cloud.”, Figure )
transmit the sound data and the road surface image to a server device(Paragraph 41 “The road surface survey device 10 is a server device which provides road surface survey service. This road surface survey device 10 may be implemented as a web server or may be implemented as a cloud. According to the first aspect, the road surface survey device 10 detects deterioration of a road surface using video data or sensing data uploaded from the simple device 30.”, Figure 1 “30”, “31”, “34”), receive road surface condition information from the server device indicative of a road surface condition determined by the server device on a basis of the sound data and the road surface image being compared by the server device of the sound and the road surface image to road surface models retrieved by the server device from a database server (Paragraph 89 “The specifying unit 15e is a processing unit which specifies a position at which deterioration is not detected from part of detection results of the camera 31, the G sensor 32 and the microphone 34. According to the first aspect, the specifying unit 15e specifies a position at which abnormality is detected in one or two of the camera 31, the G sensor 32 and the microphone 34. For example, the specifying unit 15e compares the items of "vertical G", "sound" and "image" of each record stored in the abnormality position data 13c and each pattern of the decision pattern data 13d, and decides whether or not deterioration occurs. Further, the specifying unit 15e specifies a position at which it is decided that whether or not deterioration occurs is not determined as a result of decision.”)
It would have been obvious to one of ordinary sill to have a server device for determining a road surface condition for the purpose of having a central device accumulating data of road surface conditions.
	As to claim 10 the claim is interpreted and rejected as in claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Talwar (US 2016/0221581) in view of Wang (US 2019/0155285) and Suzuki (US 2013/0170701) as applied to claim 1 above, and in further view of Friedlander (US 2013/0325308).
As to claim 3 Talwar discloses comparing the power spectrum with previously acquired spectrum models for each of respective road surface conditions(Paragraph 37 “In any event, the resulting feature vector may be compared with one or more known, empirically-derived models or patterns, each of which corresponds to a respective road surface classification (e.g., road surface type and/or road surface condition), and then matched to the pattern or model having the highest probability of matching the feature vector”), and wherein  the image likelihood is acquired by comparing the road surface image with previously acquired image models for each of respective road surface conditions (Paragraph 41 “Following substep 114, step 100 may comprise a step substep 116 of classifying the road surface being traversed in accordance with or based on the road surface classification(s) corresponding to the known image to which the captured image was matched in substep 114. For instance, if, in one example, the captured image was matched to a known image corresponding to a road surface classification of "asphalt," the road surface would be classified in substep 116 as being an "asphalt road surface." Similarly, if, in another example, the captured image was matched to a known image corresponding to a road surface classification of "snow covered road surface," the road surface would be classified in substep 116 as being a "snow covered road surface."”).. 
Talwar does not explicitly disclose teaches a vehicle control device wherein the acoustic likelihood is acquired by performing a Fourier transform on sound data on the basis of the sound acquired by the microphone, acquiring a power spectrum on a basis of transformation data obtained by the Fourier transform
Friedlander teaches a vehicle control device wherein the acoustic likelihood is acquired by performing a Fourier transform on sound data on the basis of the sound acquired by the microphone, acquiring a power spectrum on a basis of transformation data obtained by the Fourier transform(Paragraph 26 “The mobile smart sensor(s) 226 includes a sensor that transduces mechanical vibration of the construct of the roadway 200 into an analog vibration pattern, which can then be digitized using a Fast Fourier Transform (FFT) algorithm, which determines a set of underlying frequency components of the mechanical vibration patterns. These frequency components are then digitized for transmission, storage and/or use in rapid future comparison operations.”)
	It would have been obvious to one of ordinary skill to modify Talwar to include the teachings of determining acoustic likelihood acqu5ried by performing a Fourier transform for the purpose of determining a road surface condition.

Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Talwar (US 2016/0221581) in view of Wang (US 2019/0155285) and Suzuki (US 2013/0170701) as applied to claim 1 above, and in further view of  Stein (US 2018/0194286)
As to claim 6 Stein teaches the one or more processors cause the vehicle control device to change a degree of a throttle opening, which is dependent on an operated amount of a throttle grip provided on the vehicle, in accordance with the road surface condition(Paragraph 180 “Using at least the determined characteristic of the road surface, the at least one processing device may determine control information for changing at least one setting of a vehicle control system, such as suspension system 250 or electronic stability control system 260. The at least one processing device may determine the at least one setting change based on, for example, the roughness or roughness level of the road surface, the presence and/or magnitude of a substance on the road surface such as water, ice, or snow, and/or a texture of the road surface. For example, to reduce loss of traction, the control information may cause electronic stability control system 260 to cause braking system 230 to apply braking to one or more wheels of the vehicle and/or to reduce engine power (e.g., via throttling system 220) to avoid skidding”). 
	It would have been obvious to one of ordinary skill to modify Talwar to include the teachings of changing a degree of throttle opening for the purpose of improving safety by adjusting the speed based on changing road surface conditions.
As to claim 8 Stein teaches a vehicle control device wherein the one or more processors cause the vehicle control device to change an operating characteristic of an electronically controlled suspension in accordance with the road surface condition(Paragraph 9 “In one embodiment, a method determines an adjustment to a suspension system of a vehicle. The method includes receiving from at least one camera, at least two images representative of an environment of the vehicle, the environment including a road surface ahead of the vehicle, wherein at least one of the two images includes color information; aligning at least a portion of the at least two images using estimated motion of the vehicle; providing, to a trained system configured to determine a characteristic of the road surface, at least the aligned portions of the at least two images; receiving, from the trained system, the determined characteristic of the road surface; and providing, to the vehicle control system, based on at least the determined characteristic of the road surface, control information for changing at least one setting of the vehicle control system.”). 
	It would have been obvious to one of ordinary skill to modify Talwar to include the teachings of changing an operating characteristic of the suspension for the purpose of providing a smooth ride for the passengers of the vehicle.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668


/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
6/4/2022